DAVIDSON, Judge.
This is a conviction for operating a motor vehicle while license was suspended after conviction for driving an automobile while intoxicated, as provided by Sec. 34, Article IV, of Art. 6687b, Vernon’s Civil Statutes.
The record is before us without a statement of facts or bills of exception.
Nothing is presented by appellant for review.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.